OFFICE‘OF   THE ATTORNEY   GENERAL   OF TEXAS
                    AUSTIN
Hon. L'xevinHell.,#2
                                       .



     rapublisbinC existing schedules slbctly ES they era now
     written or does it imply the right of the Depertment
     to csuse said schedules to be revised wher,necessary ba
     provided in tirtiole4882 of the Revleed Civil Stctutee,
     whioh Article is referred to in the rider under conaidera-
     tlon."
          Article 4902, a8 amended, Vernon’8 Annotated Civil Statutes,
oreetes in the Stete Treasury the Fire Inaurence Division Pund, from
a tax or as~esement of one 9nd one-fourth per cent of the grose
inauranoe premiums collected by all acmpanies doing the business oi




     bd. other matter8indent tbr&e,~     Shore -~i:,heriby
     appropriated for ~theri8oml pars amUng Au&u&-~81,
     1940 and &@l8t 8l 1941, 80 mueh~6$.the 6x8bWS68ilt800l-        .
     leeted under Aztiofe ‘4902 end any balenoes r~emaining
     in the 'ElseInmrenaa D&la0     niad   atthe end ai WQ
     fi8eal year, or 80 muah thereofas.nw be moe8Mry       ior
     08rr7inl;OUtthe 1areofthisS~te      withneprdto~he8e
     8ahedllle8."
          Dy Departmental Opinion #2@32; dimoted to korarmor $1.Lee
Ci'DUniel;.thi8Depamnt    @onBtnrbd the Qtimiktion of Pfqnmntrw
.gewral rider to the Dopertmental Appropti8tion Billior the ourrent
biennium, to mean thst the authority Of the Roard eon6%ltwted tlyreby,~
related only to fzurplwaeein -8    dadiOatid or devoted to a da?
partment*e utieand beneSit, but not appropristed to that 4epadiretmt
elsewhere than in the eLimltation of Papmentse alause. We think t&e
Eon. hmvin   Ifell,#3


ep6cIsl rider next 6bGVe quoted eff6CtE en eppropristion Iron,the
Fire lnsurtnce Division Fund of en amount auff;cIent to cover the.
turpceea end expensee designated and hereinafter di'souseed, There-
iOI-6,under the opinion cited, thI8 Board nould have no authority
nbatt306VeroVer this cpproprietlon 80 a6 to r6quir6 applIoatIon by
the ~pertm%nt Heed 8nd 6ppOY61 by th6 Bcmrd In the etatutory mod6
6nd mEmner, bsfore the tuuds approprlat6d aI,ghtbe used for the
purpoma Indicated In the apeolal rider, We antsweryour first ques-
tlon affirmatively.
          Ycm   8eaond and third   quutlom     may be logleally ooaal&r~
to&otherF88they both lntoln. the. t0vew.o          llhltatlonoftho
Wpl'Opti8t%Oon?lllbrOOll8id8l'&i~ -.the neoad queaitionhariog
Bp8aif10 reIerenoo’to  the   r8onad *ioh mi@tt b+ -10     d there-
-OF    m&thkth$rd     que8tc4n~ri~@&OotiiOrrferenoe    F otho
mt6rfal ihioh right be pa%d f@wWnhrr.




     pur88uae  of the provi8iowoi    t@ip    &u   dull   he: at ell
     tiw8 z'ea8onab&q: 8nd ,tb 8dhedqle8     thWeOt    oadi and pie-
    ml&awl   by MlQ 0aipI8#1Ca ai8ll.be la mwhr-a8       will
    la the jnaorplnt o~~~thbComnI881an, Bp* olurly and ia
    d6tall diealws6 thcretq eb iirb$ an4 d6temtiMd.by 66ld
    0aaf8dOn   to b6 abargad end oolleoted ror~pollola6 ot
    fire lMurana0.    Seid&&6lI8d~~~yO8l&6y     6d WO.My
    faots oDtalmibl6 fmm md 00&6emIng Mn~izu3tmuw.oorn-
    p8nior traneaotin$ barineer ia thi8 #ht8, ahowiag.tholr
    oxpenn an6 qO16rgoefbr iire in8urinae praniuma for any
    period or perlode saiil &1mUI8&Oll ItUp&Mm adYisabl6,
    uhlch In their oplnlon till enabLe them to bevia 6nd tix
    an6 determine maaonable rat66 of plWxIu.mfor fire iwur-
    anoe. The said Cbmmieai~n in Btakingend plibliahing
    rahedulea of the rates fIx6d end detecaainedby It &ll
    ehow sll ahorge$,e~dfts, terms, privileges end aondf-
    tIon6 which in my m&e eiieat mloh rates, and aopies OS
Hon. t~8rvinB&l,    $4


    all suoh echsdules
                _-       shsll be furnlsb.ad by said Commission
    to Gny :nb ell cou;yenleSESfected by this iew syplying
    therefor, end the s..zmshell be furn:shed to any oitlzens
    of t;is State spy:lylngtherefor, upon the pqment of tha
    sctual cost therecf.    No r8ts or rateE fixed or determined
    by the CoIIULissi?fI8h811 t8k6 eff'wt until it &cl1 bev0
    entered 8u Order or Order8 fix.%% and determining BPme,
    end shell give notioe thereof to all fire insuranoe eom-
    p8nie6 8ffeOted by this law, authorized to trariseatbusi-
    nem in the stete. The'State Iauur~e        Ooapirdon, uul say
    laapeator or other *out    or ~ap&oyw thareo~, who a
    inspeatmy riaJcfor t~hmpurpom .4&elubUau~~tM~dhmimion '
    %a fix oaa eataaiw *hq reannalm xatr,.toaa,aY%ergoe     ':~
    %herwn, aball furnish to the cm+ar ~ti ma de        ~.a%tb
     Bate of rwh~l.wpeistion,   a oopy~~af::thainupoot~a~port,      .~
     ahowln& all ~dOfOOt8,*hfIt may operate:‘a8 eh~,qaiy%o iairrian
     the inmxwnes rate,?                                .'




          Ther&ore,rre 8aythrtwhentluLe      irrlstb@,bytim   qeolal
                                            &
rider unaer oonui&entlon, nde an approprl8 ion from the Fire Inmr-
anoe Division Fwd for She apsoiflo purpose of Veprinting the Texas
General mhnia maulea    of fire ena rlndetenu ln8unnoe retee . . .
and other nktters inoidsnt thereto," ft was the mnifest intention
to appropriate so muoh of suoh Fund ea would be neoessary to gay all
@XptHI8b88118eO8t8 Of 18bor,8n(lm8teti81 beme& m88oMbly    nbOe88aq,
                      judgment Of the CO5mb810n, to do the job
in the aieorehion EAIKI
lffisc tively.Any ~prp01 and restrioted oon8truotion of thie appm-
priatlon rider, ll.aItingseme to the ah8rges of the sprinterfor
reprintink cnly the;old e?Lstirx ;,cnereibcsis schedules, in their
ori,.ixl rc.rL:,is ni:tjustified ir required by aitiierthe letter or
the E;:iritcf thi8 HpprqriLtion, &nti,in feet, WOuid &feat the
              * tLc 122~c@ation.
Very 1;‘Lir&CSf.
             CL                      :;urelxthe emplcyment end psymerjt
of sufficient personnel to collate the facts >nd fi@res furnished
by the inspectors, prepare ttc fcr: of schedule fcr the printer, edit
same, end reed proof on these schedules when they'ere returned from
the printer, is oom2rehended within the expressed purpose of tiiis
spproprietion fcr "re:zintin& the Texea G8mr8l !3asis Sohadules . . .
end other matter? incident thereto."




                                 Ap -rare8       '
                                 CpLloa      Codfiei   '~
                                 By. B.W.B.,.Chairm~n




                                                              _.